Citation Nr: 9911586	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), residuals of a right eye injury, bilateral 
hearing loss, residuals of a back injury, tinnitus, and 
residuals of a right leg injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968 and from October 1969 to May 1970.

A March 1982 RO decision denied the veteran's claims for 
service connection for malaria, residuals of a gunshot wound 
to the knees and right hip, a psychiatric disability, and a 
disorder manifested by weight loss because he failed to 
report for a VA medical examination in January 1982.  He was 
notified that no further action would be taken on his claims 
unless he notified the RO of his willingness to report for 
such examination.  He was notified of the decision and he did 
not appeal.

In 1986, the veteran submitted claims for service connection 
for hearing loss, residuals of a right eye injury, residuals 
of a back injury, residuals of a right leg injury, and a 
psychiatric disability (he essentially submitted an 
application to reopen the claim for service connection for a 
psychiatric disability).  He failed to report for a VA 
medical examination in December 1986, and the RO denied the 
claim in February 1987.  The evidence of record is unclear as 
to the notice provided to the veteran of the February 1987 
decision.

In 1995, the veteran submitted an application to reopen the 
claims for service connection for a psychiatric disability 
(PTSD), residuals of a right eye injury, bilateral hearing 
loss, residuals of a back injury, and residuals of a right 
leg injury.  He also claimed service connection for tinnitus.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1995 and later RO decisions that denied 
service connection for these conditions.

A review of the evidence of record prior to 1995 does not 
clearly show that the review of the veteran's claims for 
service connection for various disabilities in 1982 was based 
on the merits and is unclear as to the notice provided to the 
veteran with regard to the February 1987 RO decision.  Under 
the circumstances, the Board will review the claims for 
service connection for the disabilities shown on the first 
page of this decision on a de novo basis, as did the RO.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of PTSD, tinnitus, and 
residuals of a right leg injury.

2.  The veteran has not submitted competent (medical) 
evidence linking his current bilateral hearing loss, a right 
eye disability, and a back disability, first shown long after 
service, to incidents of service.


CONCLUSION OF LAW

The claims for service connection for PTSD, residuals of a 
right eye injury, bilateral hearing loss, residuals of a back 
injury, tinnitus, and residuals of a right leg injury are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The 1966-1968 medical records, including a report of the 
veteran's medical examination for separation in October 1968, 
do not show the presence of the disabilities being considered 
in this appeal.  A telegram to the veteran's mother from the 
service department dated in February 1968 notes that the 
veteran received a fragment wound to the right lower eye lid 
in combat action in Vietnam in January 1968, but the service 
medical records do not show treatment for a right eye 
condition.  The 1969-1970 service medical records are 
essentially unavailable except for a report of the veteran's 
medical examination for reenlistment in October 1969.  The 
report of this examination notes a history of wounds to the 
right leg and face in Vietnam, but right eye and leg 
disorders were not found.

Service personnel documents show that the veteran received 
various medals, including medals that denote combat 
participation, and that he served in Vietnam from April 1967 
to April 1968.  A service document notes that the veteran 
received the air medal for meritorious achievement during a 
period of service in Vietnam from September 1970 to April 
1971, but the service department has not verified any active 
service for the veteran beyond May 1970.  Nor does the 
veteran report such service.  These documents show that the 
veteran received the Army Commendation Medal with "V" 
Device for action in Vietnam in December 1967.


The post-service medical records do not show the presence of 
a psychiatric disability until 1979 when the veteran received 
treatment for alcohol abuse or a disability that may not be 
considered to have been incurred in active service because 
such a condition is considered due to willful misconduct.  
38 C.F.R. § 3.301(a),(c)(2) (1998); VAOPGCPREC 2-97; 
VAOPGCPREC 2-98.  These records, including a report of the 
veteran's VA psychiatric examination in September 1995, do 
not show the presence of PTSD or of any other psychiatric 
disability.  The post-service medical records do not show the 
presence of eye problems until December 1995 when the veteran 
underwent a VA eye examination that showed presbyopia and dry 
eyes.  Presbyopia is a developmental disorder that is not 
considered a disability for VA compensation.  38 C.F.R. 
§ 3.303(c).  The medical evidence does not link the veteran's 
dry eye condition to the injury to the right eye in service.


The post-service medical records do not show the presence of 
bilateral hearing loss until the 1990's.  A report of the 
veteran's outpatient treatment in June 1993 at a VA medical 
facility notes the presence of severe profound sensorineural 
hearing loss of both ears, but the medical evidence does not 
link this condition to an incident of service.  These records 
do not show the presence of tinnitus.  The post-service 
medical records do not show the presence of a back disability 
until 1995 when the veteran was seen for complaints of 
soreness in the upper back area at a VA medical facility.  A 
report of his VA outpatient treatment in June 1995 shows an 
assessment of myositis of the neck/upper thorax.  The medical 
evidence does not link this condition to an incident of 
service.  With regard to right leg condition, the post-
service medical records, including a report of a VA skin 
examination in December 1995, do not show the presence of a 
right leg disability.


The medical evidence in this case does not show the presence 
of PTSD, tinnitus, and a right leg disability.  Nor does the 
medical evidence show a nexus between a right eye disability, 
bilateral hearing loss, and back disability found in the 
1990's, and service.  Claims for service connection for 
disabilities are not well grounded where there is no medical 
evidence to demonstrate the presence of the claimed disorder 
or where there is no medical evidence to link a current 
disability to service.  Caluza, 7 Vet. App. 498.

The veteran asserts that he has PTSD due to stressors in 
Vietnam, that he has bilateral hearing loss and tinnitus due 
to acoustic trauma in service, and that he has right eye, 
back, and right leg disabilities due to injuries in service.  
The evidence reveals that the veteran is a combat veteran and 
his statements with regard to stressors, incidents, and 
medical conditions in service are accepted as correct with 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
1991).  His lay statements, however, are not sufficient to 
demonstrate the presence of the claimed disabilities at this 
time or to link the claimed disabilities currently shown to 
incidents of service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For the same reason, the lay statement of a relative 
of the veteran dated in January 1985, and received in 
February 1996, is not sufficient to demonstrate the presence 
of the claimed disabilities and/or to relate them to 
incidents of service.

The veteran failed to report for VA medical examinations in 
1997 and 1998 scheduled in order to determine the nature, 
extent, and etiology of various conditions.  Under these 
circumstances, his claims must be decided based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  His 
representative requests another remand of the case to the RO 
in order to provide the veteran with notice of the 
consequences of failing to report for VA medical 
examinations, but the record shows that the veteran has been 
notified that he must report for VA medical examinations when 
requested to do so.  He has an obligation to cooperate, when 
required, in the development of evidence pertaining to his 
claims.  The duty to assist is not always a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board remanded 
the case in June 1998, primarily so that the veteran could be 
located and offered examinations to help substantiate his 
claims.  The RO was instructed to contact the veteran's 
relative if it could not locate the veteran.  In August 1998 
the veteran wrote the RO, using the same address the RO had 
been using for some time.  It is apparent to the Board that, 
for whatever reason, the veteran does not report for 
scheduled examinations.  No further attempt to locate him is 
necessary, as the correct address has been used.

There is no competent (medical) evidence showing the presence 
of PTSD, tinnitus, and a right leg disability; and there is 
no competent (medical) evidence linking the veteran's current 
bilateral hearing loss, a right eye condition, and a back 
disability, first found in the 1990's, to an incident of 
service.  Hence, the claims for service connection for the 
various disabilities are not plausible, and the claims are 
denied as not well grounded.

The Board notes that the RO denied the claims for service 
connection for PTSD, residuals of a right eye injury, 
bilateral hearing loss, residuals of a back injury, tinnitus, 
and residuals of a right leg injury on the merits and finds 
no prejudice to the veteran in appellate denial of the claims 
as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claims for 
service connection for PTSD, residuals of a right eye injury, 
bilateral hearing loss, residuals of a back injury, tinnitus, 
and residuals of a right leg injury at any time by notifying 
the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical 
report showing the presence of the claimed disorder with an 
opinion linking it to an incident of service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  He is also reminded of his 
obligation to cooperate with VA in the development of 
evidence with regard to any reopen claim and that he must be 
willing to report for scheduled VA medical examinations.



ORDER

The claims for service connection for PTSD, residuals of a 
right eye injury, bilateral hearing loss, residuals of a back 
injury, tinnitus, and residuals of a right leg injury are 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

